Citation Nr: 0920490	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to January 
1973.  He died in May 2006.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, regional office 
(RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006, at the age of 75 years.

2.  According to the Certificate of Death, his immediate 
cause of death was myocardial infarction.  Other conditions 
which were noted as having given rise to the immediate cause 
were diabetes and end stage myasthenia gravis.  

3.  At the time of the Veteran's death, service connection 
had been established for status post meniscectomy, right knee 
with osteoarthritis and valgus angulation, rated as 10 
percent disabling; bilateral hearing loss with history of 
external otitis media, rated as 10 percent disabling; and 
status post fracture of the right humerus, rated as 
noncompensably disabling.    
4.  The Veteran did not have service in the Republic of 
Vietnam during the Vietnam War, and there is no credible 
evidence that he had any exposure to herbicides such as Agent 
Orange.

5.  Service medical records do not show the presence of a 
heart disease, diabetes, or myasthenia gravis during service, 
nor was any of those disorders demonstrated within one year 
following separation from service.

6.  The disorders that resulted in the Veteran's death had 
their onset long after service and are unrelated to the 
Veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  Heart disease, diabetes and myasthenia gravis were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein, including as due to 
exposure to Agent Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137, 1310, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 38 C.F.R. 
§ 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in 2006 at the age of 75 years due to a 
myocardial infarction, diabetes, and myasthenia gravis.  The 
appellant contends, in essence, that the Veteran's diabetes 
was caused by exposure to Agent Orange in service.  It has 
also been argued that he manifested symptoms of the 
disabilities while he was still in service.  After a review 
of the claims file, the Board finds that the claim must be 
denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain chronic diseases, such as 
cardiovascular disease, diabetes or myasthenia gravis, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116 (as amended).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the Veteran was exposed to Agent Orange during active 
service. 38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the Veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection. See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

Service medical records do not show complaints of, treatment 
for, or diagnosis of heart disease, diabetes, myasthenia 
gravis or symptoms reasonably associated therewith.  

The report of a medical history given by the Veteran in July 
1969 reflects that he specifically denied having a history of 
sugar in his urine or pain or pressure in his chest.  Medical 
examination conducted at that time resulted in normal 
clinical evaluation of all relevant bodily systems.  

Similarly, the report of a medical examination conducted in 
June 1972 in connection with the Veteran's retirement from 
service reflects that his heart was normal.  An ECG conducted 
at that time was reported to be within normal limits.  It was 
also noted that testing of his urine was negative for sugar.  

There is no evidence of the presence of heart disease, 
diabetes or myasthenia gravis within a year of service.  In 
fact, the report of a VA disability evaluation examination 
conducted many years later in August 1987 is also negative 
for any relevant abnormalities.  It was noted that he denied 
problems with high blood pressure.  He reported that he had 
been seen in the 1970's for spells of chest pain and had been 
hospitalized and given EKG's, but the results were unknown.  
He denied having chest pain or palpitations at the time of 
the 1987 VA examination.  An ECG conducted at that time was 
normal.  His blood glucose was within normal limits.  Testing 
of his urine was negative for Glucose.  The diagnoses 
included no evidence of cardiac symptoms or hypertension.  

The earliest evidence of myasthenia gravis, diabetes's and 
heart disease is contained in medical treatment records dated 
in the 1990's.  Those treatment records do not contain any 
medical opinion linking such disorders to service.  

At the time of his death, the Veteran was service-connected 
for status post meniscectomy, right knee with osteoarthritis 
and valgus angulation, rated as 10 percent disabling; 
bilateral hearing loss with history of external otitis media, 
rated as 10 percent disabling; and status post fracture of 
the right humerus, rated as noncompensably disabling.  It has 
not been alleged, nor is there any evidence that any of those 
disabilities played a role in the death.  

In reviewing the foregoing evidence, the Board notes that the 
service medical records are negative for complaints of, 
treatment for, or diagnosis of the disorders listed on the 
Veteran's death certificate.  Although the appellant and her 
representative have argued that certain other symptoms noted 
in service such as "various aches and pains" as well as a 
fracture of the arm could have been symptoms of the 
myasthenia gravis, the Board notes that no competent medical 
opinion has been presented to support such a theory.  The 
Court has held that lay persons, such as the appellant and 
the representative, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  The Board similarly 
notes that the appellant's claim that the Veteran had 
borderline blood sugar in service is contradicted by the 
objective service medical records showing no such findings.  
As the service medical records are both contemporaneous and 
objective, they have higher probative value than testimony 
presented many years later in support of a claim for 
compensation.  

In addition, there is no credible evidence that the Veteran 
was ever in Vietnam or was otherwise exposed to herbicides 
such as Agent Orange.  His service personnel records show 
that between February 1962 and July 1964 he was stationed in 
Japan.  Between July 1964 and June 1968 he was stationed in 
Texas.  Between June 1968 and June 1971 he was stationed in 
England.  No other foreign service is noted on his record of 
foreign service.  His DD 214 specifically indicates that he 
had no Vietnam service.  The Board finds that these very 
specific records have significantly greater probative value 
that testimony given by the appellant during a hearing held 
at the RO in June 2007 in which she reported that she 
believed that the Veteran had made some trips to Vietnam, but 
she did not have any idea when such trips would have occurred 
except to state that it was around "1968, 1971."  The Board 
also finds that testimony given by the appellant which was to 
the effect that she believed that he could have been exposed 
to Agent Orange while unloading planes that had returned from 
Vietnam to be too vague and speculative to be of useful 
evidentiary value.  

The Board finds that the preponderance of the evidence 
clearly weighs against the claim.  There is no evidence of 
heart disease, diabetes or myasthenia gravis for many years 
after service separation.  The absence of a diagnosis related 
to the cause of the Veteran's death for many years after 
military discharge weighs against a finding of continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  Moreover, 
no physician has ever established a direct medical nexus 
between military service and cancer.  There is no reasonable 
doubt to be resolved in favor of the appellant's claim.  The 
heart disease, diabetes and myasthenia gravis were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein, including as due to 
exposure to Agent Orange.  A disability incurred in or 
aggravated by active service neither caused nor contributed 
substantially or materially to the cause of the Veteran's 
death.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in July 2006, July 2007 and April 
2008.  The letters advised her that she must provide evidence 
that showed a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury of 
disease that began during service.  She was further advised 
in a separate enclosure that she should submit evidence that 
the Veteran died while on active duty or that he died from a 
service-connected injury or disease.  The VCAA notice letters 
provided to the appellant generally informed her of the 
evidence not of record that was necessary to substantiate her 
claim and identified which parties were expected to provide 
such evidence.  She was notified of the need to give VA any 
evidence pertaining to her claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the SSOC, she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Furthermore, her contentions reflect an awareness of the 
particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a nonservice-connected condition, as 
required by the holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The Board also notes that the Supplemental 
Statement of the case issued by the RO in July 2008 
specifically discussed the requirements of Hupp.  Here, the 
Board finds that, because each of the content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless. See, e.g., 38 C.F.R. § 20.1102.
The Board finds that the provisions of the VCAA have been 
fully satisfied.  Specifically, the revised VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. See 38 C.F.R. § 3.159.  In this case, the Veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained, including private treatment 
records.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
However, the available medical evidence is sufficient for an 
adequate determination.  The Board finds that a medical 
opinion is not warranted, as there is no basis to believe 
that the disorders which resulted in the Veteran's death may 
be related to service.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


